Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 13 November 2020, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of 17 August 2020 has been withdrawn. 	The Examiner agrees with the Applicant’s arguments, specifically that the claims are directed to a practical application similar to the reasoning provided in Example 42 regarding medical records. Additionally, the claims describe an interrelationship of the business process with hardware and software elements such that the claims as a whole describe more than the abstract idea itself.
Applicant’s arguments, see pages 10-12, filed 17 November 2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of 17 August 2020 has been withdrawn. 
	Applicant argues the cited reference of Hamer does not disclose the portions of the claims described on pages 10-12 of the Remarks and the Examiner, upon review and in light of the arguments, agrees with the Applicant. 
Allowable Subject Matter
Claims 1, 3, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are Hamer US 2012/0047056, Waelbroeck US 2010/0268605, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692